 

Case 1:20-cv-10563-GBD-DCF Documents File

    
   
   
 

 

ee

USDC SDNY
PAC WENT
[oa TRONICATLY boo
re “

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Gabino Genao,

 

 

Plaintiff(s),
-against- 20cv10563(GBD)
PRO SE PRETRIAL
Capt. Rivera (Female); Capt. Hypolite; Glmaud Assistant CONFERENCE
Depot Warden; City of New York; City Hall; City of New York,
Defendant(s).

X

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Debra C. Freeman for the purposes of Case Management and Scheduling pursuant
to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. [f you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Debra C. Freeman and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: January 19, 2021
New York, New York

oe:
“fare; © Dorks

por . Daniels
nitedStates District Judge

 

 
